Citation Nr: 0200236	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the anterior cruciate ligament and meniscus of the 
left knee.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee with a history of a Baker's cyst, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a January 1993 rating decision denied 
the veteran's claim of entitlement to service connection for 
an anterior cruciate ligament and meniscus tear of the left 
knee.  The Board finds that a letter from the veteran to the 
RO, received in May 1993, should have been accepted as a 
Notice of Disagreement on that issue.  Therefore, the January 
1993 rating decision did not become final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§  20.200, 20.201 (2000) .  
Accordingly, the issues currently before the Board are as 
stated on the first page of this decision.  

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law and that 
implementing regulations have been promulgated.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).
The VCAA expands VA's duty to assist claimants for VA 
benefits and, also, provides an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  The Board finds that the new law and 
regulations are more favorable to the veteran than the prior 
law and apply to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (when a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

At a personal hearing before the undersigned acting Member of 
the Board in August 2001, held by videoconference, the 
veteran testified that he believed that he sustained injuries 
to the anterior cruciate ligament and meniscus of the left 
knee in July 1982 in a motor vehicle accident while he was on 
active duty.  The Board notes that the veteran's service 
medical records show that the veteran was injured in such an 
accident but do not show whether the anterior cruciate 
ligament and meniscus of his left knee were damaged at that 
time.  The Board finds that the VCAA requires VA to obtain a 
medical opinion on the question of whether the veteran 
currently has residual disability of the anterior cruciate 
ligament and/or meniscus of the left knee which is likely 
related to an injury during active service, and this case 
will be remanded to the RO for that purpose.

At the hearing, the veteran and his representative also 
indicated that, after he was separated from active duty, the 
veteran served in a Reserve unit in Akron, Ohio.  They stated 
that Reserves medical records may be available and would aid 
in substantiating the veteran's claims.  While this case is 
in remand status, an attempt to obtain any such records 
should be made.

Accordingly, the  case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain any 
additional service medical records which 
might be available as a result of the 
veteran's service in the Reserves.  

2.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
treated him for left knee symptoms from 
August 1982 to April 1992.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of all 
such clinical records.  In the event that 
any records identified by the veteran are 
not obtained, the RO should comply with 
the notice provisions of the VCAA.

3.  The RO should then arrange for the 
veteran to undergo an orthopedic 
examination to determine the severity of 
his traumatic arthritis of the left knee 
and the likely etiology of disability of 
the anterior cruciate ligament and 
meniscus of the left knee, if found. It 
is imperative that the claims file and a 
separate copy of this Remand be made 
available to the examiner for review.  
All diagnostic studies deemed necessary 
by the examiner should be conducted, and 
the clinical findings on examination 
should be clearly set forth. 
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If a 
further examination is required for any 
of these questions to be answered, one 
should be scheduled.  

(a)  In the event that findings on 
examination include residual 
disability related to a tear or 
tears of the anterior cruciate 
ligament and/or meniscus of the left 
knee, is it more likely, less 
likely, or at least as likely as not 
that such residuals of injury to the 
anterior cruciate ligament and 
meniscus of the left knee were 
sustained in a motor vehicle 
accident in July 1982 while the 
veteran was on active duty?  

(b)  The examiner should report the 
veteran's active and passive ranges 
of motion of the left knee.  

(c)  The examiner should note 
whether there is any subluxation or 
lateral instability of the left 
knee, and, if so, should indicate 
whether the impairment attributable 
to any such subluxation or lateral 
instability should be considered 
slight, moderate, or severe.  The 
examiner should describe any scars 
of the left knee and indicate 
whether they are tender and painful 
on objective demonstration or are 
poorly nourished with repeated 
ulceration.  If any scarring affects 
the function of the knee, this 
should be described as objectively 
as possible.

(d)  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or 
effusion into the left knee joint.

(e)  The examiner should describe 
the extent of functional impairment 
which the veteran exhibits due to 
pain or limitation of motion of the 
left knee.  

4.  When the above development has been 
completed, the RO should review the 
record and readjudicate the veteran's 
claims.  If the decision on any issue is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is further notified.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



